1 U.S. 17 (1768)
1 Dall. 17
JOHN SWIFT
versus
HAWKINS and others.
Supreme Court of United States.

DEBT sur Obligation.  On the plea of payment Defendants offered to give no Consideration in Evidence. Objected, that the Consideration of a Bond is not enquirable into, the passing the Bond being a gift in Law of the money.  To this it was answered, and so ruled BY THE COURT, that there being no Court of Chancery in this Province; there is a necessity, in order to prevent a failure of Justice, to let the Defendants in under the plea of payment to prove mistake or want of consideration: And this the Chief Justice said he had known to be the constant practice of the Courts of Justice in this Province for thirty nine Years past.
For the Plaintiff, the following cases were cited: Plowd. 308. b. Gilb, Rep. 154. Hard. 200. 3 P. Will. 222.